           Case 4:20-cv-04592-JST Document 13 Filed 07/14/20 Page 1 of 1




                              CERTIFICATE OF SERVICE
Case Name:     State of Cal. v. U.S. DHS, et al.       No.    4:20-cv-04592-JST (N.D. Cal.)

I hereby certify that on July 13, 2020, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:

•       Plaintiff’s Notice of Motion and Motion for Preliminary Injunction; Memorandum
        of Points and Authorities in Support Thereof
•       [Proposed] Order Granting Plaintiff’s Motion for Preliminary Injunction
•       Request for Judicial Notice in Support of Plaintiff’s Motion for Preliminary `
        Injunction
•       Appendix of Declarations in Support of Plaintiff’s Motion for Preliminary
        Injunction
•       Stipulated Request to Establish Briefing and Hearing Schedule

Participants in the case who are registered CM/ECF users will be served by the CM/ECF system.

I am employed in the Office of the Attorney General, which is the office of a member of the
California State Bar at which member’s direction this service is made. I am 18 years of age or
older and not a party to this matter.

I further certify that some of the participants in the case are not registered CM/ECF users. On
July 13, 2020, I will serve the documents above by transmitting a true copy via electronic mail to
the following non-CM/ECF participants who have agreed to accept electronic service of all
documents filed today:

Sara Winslow
Chief, Civil Division
U.S. Department of Justice
450 Golden Gate Ave., 9th Floor
San Francisco, CA 94102
Phone: (415) 436-6925
Email: sara.winslow@usdoj.gov

Attorney for Defendants

I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on July 13, 2020, at San Diego, California.


               Sean Puttick                                      /s/ Sean Puttick
                Declarant                                            Signature
LA2020601515
